Title: To James Madison from Peter Graham, 18 March 1813 (Abstract)
From: Graham, Peter
To: Madison, James


18 March 1813, Philadelphia. “The Memorial of Peter Graham respectfully showeth;
“That your Memorialist arrived in the United States from Great Britain, the place of his Birth in the Spring of the year eighteen hundred and three, with the intention of permanent residence: That he continued until the year 1810; at which time he applied to Counsel to aid him in effecting his naturalization, and was informed that it was necessary, that he should have declared his intention to become a Citizen three years previously to his application: That he had laboured under the impression that Seven Years residence would entitle him to naturalization; and was wholly ignorant of the necessity of the previous declaration until informed of it as above: That in Nov. 1810, He declared his intention to become a Citizen in open Court: That he has been married to an American woman nearly three years, and has one child; and that he fully considers the United States as his home, and has intended that this country should be the place of his residence for life.
“Your Memorialist further respectfully represents, That he has in all things, to his knowledge, conformed to the laws and regulations of the United States, respecting Aliens resident in the country; and has confined himself to the prosecution of his lawful business: That, on the day of the date hereof, he received an Order from the Marshal of the District, to leave the City of Philadelphia on or before the 20th. Instt. and repair to some designated place in the interior of the country: That, in conformity with this order he has received his passport for Lancaster, whither he is about to proceed immediately: That in addition to a most painful seperation from his family produced by this order, he is also taken from his business; which is thus left under circumstances of serious difficulty and embarrassment.

“Your Memorialist hereupon respectfully requests that he may be permitted to return to the City of Philadelphia, and to resume his connexion with his family and business, from which he is now to be seperated by the aforesaid order of the Marshal of the District.”
